Citation Nr: 0021259	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-49 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include vision loss and conjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1972 with a subsequent period of unverified service in the 
reserves.

The veteran filed a claim in February 1996 for service 
connection for disabilities to include vision loss and 
conjunctivitis.  This appeal arises from the July 1996 rating 
decision from the Huntington, West Virginia Regional Office 
(RO) that in pertinent part denied the veteran's claim for 
service connection for vision loss and conjunctivitis.  A 
Notice of Disagreement was filed in September 1996 and a 
Statement of the Case was issued in September 1996.  A 
substantive appeal was filed in October 1996.  In November 
1996 the veteran requested a hearing at the RO before a 
Member of the Board.

On July 8, 1997, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

The veteran and his representative indicated at the July 1997 
Board hearing that the issues of entitlement to service 
connection for conjunctivitis and for vision loss were 
essentially one issue rather than two, in that the veteran 
claimed that his current vision loss resulted from chronic 
conjunctivitis incurred in service.  Therefore, the Board has 
reclassified these issues as service connection for an eye 
disorder, to include vision loss and conjunctivitis.

This case was remanded in September 1998 for further 
development.  The case was thereafter returned to the Board.

The issue of service connection for residuals of a stroke 
resulting from exposure to herbicides is the subject of the 
Remand decision below.  This issue was addressed by the RO, 
and the veteran filed a timely notice of disagreement.  No 
further action has been taken on this claim by the RO.


FINDING OF FACT

There is no competent medical evidence linking any current 
eye disorder, to include vision loss and conjunctivitis, to 
the veteran's military service; the claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an eye 
disorder, to include vision loss and conjunctivitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in February 1970, no 
history of eye trouble was reported.  The veteran reported 
that he had not ever worn glasses or contact lenses.  On 
examination, the veteran's eyes were clinically evaluated as 
normal.  It was indicated that the veteran's distant vision 
was 20/70 of the right and 20/200 of the left and was 
corrected to 20/30 on the right and 20/20 on the left.  His 
near vision was J-2 on the right, corrected to J-2, and J-8 
on the left, corrected to J-2.  The veteran had a profile of 
2R for the eyes due to distance visual acuity.  Refraction 
was noted. 

In March 1970, the veteran was seen with a myopic 
astigmatism.  The vision of the right eye was blurred, and 
there was a question of amblyopia.  It was indicated that 
vision of one eye unaided was 20/100, corrected to 20/20 and 
of the other eye 20/60, corrected to 20/20.  He had 
orthophoria by cover test at 20 feet.  He was referred to 
ophthalmology.  Chronic conjunctivitis was additionally 
noted.  

A record from several days later in March 1970 shows that the 
veteran reported that he had never worn glasses.  He received 
army glasses last week and wore them for one day but reported 
that everything went round and round.  He reported red eyes 
in the morning but it did not bother him.  On examination, 
the lids and conjunctiva were clear.  The impression included 
that no treatment of conjunctivitis was needed, and myopic 
astigmatism.  A reevaluation of glasses showed that the axis 
of the right eye was off and glasses were reordered.  The 
conjunctiva were still reddened and the veteran still 
complained of mucopurulent exudate of both eyes each morning.  

In May 1971, the veteran was seen with anorexia and 
lacrimation of the eyes.  The eye, ears, nose, and throat 
examination was negative.  The impression included functional 
diagnosis.  

On a separation examination in January 1972, no history of 
eye trouble was reported.  On examination, the veteran's eyes 
were clinically evaluated as normal.  It was indicated that 
the veteran's distant vision was 20/20 of the right eye and 
20/20 of the left eye.  His near vision was J-1 of the right 
eye and J-1 of the left eye.

On a service enlistment examination six days later in January 
1972, no history of eye trouble was reported.  The veteran 
reported that he had not ever worn glasses or contact lenses.  
He reported he had vision in both eyes.  It was indicated 
that the veteran's distant vision was 20/20 of the right eye 
and 20/20 of the left eye.  His near vision was J-1 of the 
right eye and J-1 of the left eye.

Associated with the file were records from Princeton 
Community Hospital from September 1977 and June 1982 and 
include that in September 1977, in pertinent part, on 
examination, the veteran's eyes appeared unremarkable.  A 
record from June 1982 notes in pertinent part that the 
examination of the eyes showed that the pupils equally 
reacted to light an accommodation and there was normal ocular 
motion. 

A record from Johns Hopkins Hospital from October 1981 shows 
in pertinent part that on examination, the veteran had no 
complaints regarding the eyes and the conjunctiva were clear.  

Associated with the file was a private medical record from 
March 1981 that shows the veteran was seen for a complete 
physical.  On examination, in pertinent part, it was 
indicated that the veteran wore glasses.  He was to be 
referred for re-refraction.  He was last seen one year 
previously.  

A record from Duke University Medical Center from October 
1983 shows that the veteran was seen with a history of 
sterile iritis with ciliary spasms secondary to steroid 
injections.  He had blurred vision after a spinal nerve 
block.  He additionally complained of a sensitivity to light 
for years.  Slit lamp examination of the right eye was clear.  
On examination of the left eye, there was foamy conjunctiva 
without injury.  There was lash collarettes and the cornea 
was clear.  The fundus was normal.  The impression included 
refractive error, conjunctivitis, and no iritis.   

An additional record from Duke University Medical Center 
shows the veteran was admitted from October 1983 to November 
1983 for psychiatric treatment.  In pertinent part, the 
veteran noted some difficulties with vision for which he wore 
glasses.  It was additionally noted that the veteran had 
ciliary muscle spasms secondary to steroid injections.  The 
final diagnoses included conjunctivitis.

Another record from Duke University Medical Center shows the 
veteran was admitted in April 1985 for psychiatric treatment.  
In pertinent part, the veteran noted some difficulties with 
vision for which he wore glasses.  It was additionally noted 
that the veteran had ciliary muscle spasms secondary to 
steroid injections.

In February 1996, the veteran filed a claim for service 
connection for vision loss and conjunctivitis.

Associated with the file were private treatment records from 
Total Life Family Practice that include that in February 1988 
it was noted, in pertinent part, that on examination, the 
eyes were injected.  The assessment included allergic 
rhinitis, possibly cigarette induced.  

In April 1988, it was noted, in pertinent part, that 
examination of the eyes showed that conjunctiva and sclera 
were clear   

In July 1988, in pertinent part, the examination of the eyes 
showed that the pupils were equal, round, and reactive to 
light and the fundi appeared benign with the discs sharp.  He 
had a mild degree of nystagmus especially on left lateral 
gaze.  The assessment included mild nystagmus.

Received was a record from Princeton Audiology Clinic, Inc., 
from October 1992 that notes in pertinent part that the 
veteran wore eye glasses.

Received was a report from William A. Merva, M.D., from 
November 1992 and includes, in pertinent part, that on 
examination, the veteran's optic disks were flat, his 
extraocular movements were full.  There were no afferent 
pupillary defects.  The pupils were equal, round, and 
reactive to light and accommodation.

Associated with the file was a record from Duke University 
Medical Center that shows that the veteran was admitted from 
March 1983 to April 1983 for psychiatric treatment.  In 
pertinent part, it was noted that the veteran denied drug 
sensitivities on admission.  However, he developed a reaction 
to an epidural injection of steroids during this admission.  
He developed ciliary muscle spasms and sterile iritis.  The 
veteran stated that he had developed a similar reaction in 
one eye several years ago when he was taking oral steroids.  
An ophthalmology consult in April 1983 indicated sterile 
iritis with ciliary spasm.  Eye drops were recommended.  The 
veteran developed a ten minute loss of vision following 
injection of Depo Medrol in the cervical epidural space.  The 
veteran developed edema of the lids with injection of the 
conjunctiva and a gritty sensation with tearing.  This 
reaction responded with time and dilation.  The diagnoses 
included sterile iritis with ciliary spasm of both eyes.

Associated with the file were records from Princeton 
Community Hospital and include that in September 1977, in 
pertinent part, on examination the eyes appeared grossly 
unremarkable.  In November 1979, the pupils were equal, 
round, and reactive to light and accommodation and the fundi 
were benign.  In June 1982, the pupils equally reacted to 
light and accommodation.  There was normal ocular motion.  In 
August 1982, extraocular movements were intact, the pupils 
were round, regular, equal in size bilaterally, and reacted 
to light.  In July 1983, the eyes were within normal limits.  
In March 1986, the pupils were equal and reactive and were 
both dilated to about 8 mms.  The conjunctiva and sclera were 
clear.  In July 1988, the pupils were equally reactive to 
light and accommodation, the fundi appeared benign.  In 
November 1988, the pupils were equal, round, and reactive to 
light and accommodation.  The extraocular muscles were 
intact.  The fundi showed sharp discs bilaterally without 
retinal pathology.  In October 1992, in pertinent part, on 
examination, the eyes were very myopic.  The fundi were a 
little difficult to view but appeared normal.  

By rating action of July 1996, service connection for vision 
loss and conjunctivitis was denied.  The current appeal to 
the Board arises from this action.

At the Board hearing in July 1997, the veteran testified that 
when he entered service, he had perfect vision.  During his 
tour of duty, he contracted conjunctivitis which resulted in 
his needing glasses prior to his discharge.  After service, 
his vision kept decreasing.  The veteran's representative 
questioned the veteran if any doctor was of the opinion that 
the conjunctivitis was the cause of the veteran's decreasing 
visual acuity.  The veteran testified that Dr. Donald Taylor, 
an optometrist, informed him that his difficulty seeing was 
due to the conjunctivitis in service.  The veteran reported 
that his visual problem was that he was nearsighted, but he 
also had difficulty reading which required his wearing 
bifocals.  He did not have any other disabilities of the 
eyes, other than difficulty seeing both near and far.  

In November 1998, the RO sent the veteran a letter indicating 
a statement from Dr. Donald Taylor concerning the 
relationship of his eye disorder to miliary service would be 
useful in establishing a well grounded claim.

In November 1998 the veteran indicated that Dr. Taylor said 
he would not write a letter, but that he would answer any 
questions that the VA would send him.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has an eye disorder 
to include vision loss and conjunctivitis that was incurred 
during service.  The service medical records show that he had 
distance vision correction at enlistment.  One month later 
the veteran was seen with a myopic astigmatism and chronic 
conjunctivitis was noted. Subsequently it was noted that no 
treatment for conjunctivitis was needed.  On the separation 
examination, the veteran reported that he did not wear 
glasses and his distance vision was 20/20 of both eyes.  Post 
service treatment records show that the veteran was first 
noted to wear glasses in March 1981.  Additionally, the 
veteran was treated for conjunctivitis in October 1983. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current vision disorder and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements.  However, lay evidence is 
inadequate to establish a medical nexus.  Epps v. Gober, 126 
F.3d 1464 (1997).  Since all three criteria to establish 
evidence of a well-grounded claim have not been met, it 
follows that the veteran's claim must be denied based on his 
failure to submit evidence of a well-grounded claim.  Absent 
a well-grounded claim, the Board has no duty to assist or 
decide the case on its merits.  The veteran having failed to 
present evidence of a plausible claim for entitlement to 
service connection for an eye disorder to include vision loss 
and conjunctivitis, that claim must be denied.

It is additionally noted that while the veteran reported that 
a private physician indicated to him that conjunctivitis in 
service caused a current eye disorder, he was advised 
pursuant to 38 U.S.C.A. § 5103(a) that he could submit this 
evidence.  See also Robinette v. Brown, 8 Vet. App. 69 (1995) 
(holding that the Department of Veterans Affairs (VA) has a 
responsibility under 38 U.S.C.A. § 5103(a) to let the 
claimant know what evidence is required when on notice that 
relevant evidence may exist which might render the claim 
plausible).  Therefore, any such duty to advise in this case 
has been satisfied. 

Further, while the representative has argued that the VA has 
a duty to assist claimants whose claims are not well 
grounded, this proposition has been rejected by the United 
States Court of Appeals for Veterans Claims.  On July 14, 
1999, the Court affirmed a September 6, 1996 Board decision 
which denied claims for service connection for several 
disabilities as not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran's request that the VA contact his optometrist and 
formulate questions for him to answer falls into the category 
of a request to assist him in developing the facts of this 
claim.  As noted above, the VA is prohibited by applicable 
criteria from assisting a veteran absent a well grounded 
claim.  In fact, the Court has noted that any assistance 
given to claimants whose claims are not well grounded could 
give rise to "grave questions of due process . . . if there 
is apparent disparate treatment between claimants in this 
regard."  Grivois v. Brown, 6 Vet App 136, 140 (1994).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for an eye disorder, to include vision 
loss and conjunctivitis, is denied.


REMAND

The veteran has filed a timely notice of disagreement to the 
RO's denial of the issue of entitlement to service connection 
for residuals of a stroke due to exposure to herbicides.  Due 
process requires that the RO issue a Supplemental Statement 
of the Case on this issue and provide him with the 
opportunity to file a substantive appeal.  

Accordingly, the case is being Remanded by the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case on the issue of 
entitlement to service connection for the 
residuals of a stroke due to exposure to 
herbicides in military service.  
Thereafter, the veteran and any 
representative should be notified of the 
decision and of the need to file a 
substantive appeal if the Board is to 
address this matter.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


